Case 4:20-cv-00692-ALM-KPJ Document 10 Filed 11/02/20 Page 1 of 3 PageID #: 30
Case 4:20-cv-00692-ALM-KPJ Document 10 Filed 11/02/20 Page 2 of 3 PageID #: 31




    Respectfully submitted on November 2, 2020.

                                           THE BERNHOFT LAW FIRM, S.C.
                                           Attorney for Defendant Americans for
                                           Police and Trooper Safety and Police
                                           Lives Matter


                                            /s/ Daniel J. Treuden
                                           Daniel Treuden, Esq.
                                           Wisconsin Bar No. 1052766
                                           1402 E. Cesar Chavez Street
                                           Austin, Texas 78702
                                           (512) 582-2100 telephone
                                           (512) 373-3159 facsimile
                                           djtreuden@bernhoftlaw.com




                                       2
Case 4:20-cv-00692-ALM-KPJ Document 10 Filed 11/02/20 Page 3 of 3 PageID #: 32




                            Certificate of Service


    I hereby certify that on November 2, 2020, I mailed a copy of this Stipulation

of Dismissal to the Plaintiff at Matt McCormick, 720 Red Fox Drive, Prosper,

TX 75078.




                                             /s/ Daniel J. Treuden
                                            Daniel Treuden




                                        3
